EXHIBIT 10.46

FORM OF

INSTITUTIONAL FINANCIAL MARKETS, INC.

2010 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD

RESTRICTED STOCK AWARD by and between Institutional Financial Markets, Inc., a
Maryland corporation (the “Company”), and                      (the “Grantee”),
dated as of                      (the “Effective Date”).

WHEREAS, the Company maintains the Institutional Financial Markets, Inc. 2010
Long-Term Incentive Plan (as amended from time to time, the “Plan”); and

WHEREAS, the Grantee is an employee of a subsidiary of the Company; and

WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Plan.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Grant of Restricted Shares. Upon approval by the Committee of this Restricted
Stock Award (the “Approval”), the Company hereby agrees to grant the Grantee
                     Shares of Restricted Stock (the “Restricted Shares”),
subject to the terms of the Plan and the following terms and conditions. The
Plan is hereby incorporated herein by reference as though set forth herein in
its entirety.

2. Restrictions and Conditions. The Restricted Shares awarded to the Grantee
hereby shall be subject to the following restrictions and conditions:

(i) During the period of restriction with respect to the Restricted Shares
granted hereunder (the “Restriction Period”), the Grantee shall not be permitted
voluntarily or involuntarily to sell, transfer, pledge, anticipate, alienate,
encumber or assign the Restricted Shares (or have such Restricted Shares
attached or garnished); provided, however, that the Grantee may transfer the
Restricted Shares to a trust established for the sole benefit of the Grantee’s
immediate family so long as, prior to such transfer, such trust delivers a
written instrument to the Company pursuant to which such trust agrees to be
bound by the Restriction Period to the same extent as the Grantee. Subject to
clause (iii) below, the Restriction Period shall be deemed to have commenced on
the Effective Date and shall lapse on                      so long as Grantee is
then employed by the Company or any of the Company’s subsidiaries.

Notwithstanding the foregoing, unless otherwise expressly provided by the
Committee, the Restriction Period with respect to such Restricted Shares shall
only lapse as to whole Shares.



--------------------------------------------------------------------------------

(ii) Once issued in accordance with Section 3 below, during the Restriction
Period, the Grantee shall have, in respect of the Restricted Shares, all of the
rights of a holder of common shares of beneficial interest of the Company,
including the right to vote the Restricted Shares and the right to receive
dividends as and when such dividends are declared and paid by the Company (or as
soon as practicable thereafter); provided, however, that cash dividends on such
Restricted Shares shall be held by the Company (unsegregated as a part of its
general assets) until the period of forfeiture lapses (and forfeited if the
underlying Restricted Shares are forfeited), and paid over to the Grantee
(without interest) as soon as practicable after such period lapses (if not
forfeited).

(iii) Except as otherwise provided in any applicable employment agreement
between the Grantee and the Company or any of its affiliates, notwithstanding
anything to the contrary herein or in the Plan (including, but not limited to,
Section 6.3(iv) of the Plan) and subject to compliance with the Code, applicable
securities and other laws and applicable national securities exchange
requirements, upon a Change in Control (as defined in the Plan), the
restrictions on the Restricted Shares shall not immediately lapse and the
Committee may amend, alter, adjust or otherwise modify this award, including but
not limited to accelerating the lapsing of the Restriction Period, or may
provide for the issuance of a replacement award under the Plan or otherwise
(“Replacement Award”); provided, however, that, other than in connection with
the issuance of a Replacement Award, the Committee shall not terminate this
award without the Grantee’s consent. In addition, except as otherwise provided
in any applicable employment agreement between the Grantee and the Company or
any of its affiliates, if the Grantee’s service with the Company is terminated
by the Company or the Grantee for any reason, then all Restricted Shares still
subject to restriction shall thereupon, and with no further action, be forfeited
by the Grantee.

(iv) Grantee shall not make an election under Section 83(b) of the Code with
respect to this award; in the event that Grantee does make such election, the
Restricted Shares shall be forfeited immediately and this award shall be deemed
null and void ab initio.

3. Evidence of Issuance of Restricted Shares. Following Approval, a “book entry”
(by computerized or manual entry) shall be made in the records of the Company
(or, if applicable, the Company’s transfer agent) to evidence the Restricted
Shares granted under this award.

4. Miscellaneous.

(a) THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW
WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF MARYLAND.

(b) The captions of this award are not part of the provisions hereof and shall
have no force or effect. Subject to Section 2, this award may not be amended or
modified except by a written agreement executed by the Company and Grantee or
their respective successors and

 

2



--------------------------------------------------------------------------------

legal representatives. The invalidity or unenforceability of any provision of
this award shall not affect the validity or enforceability of any other
provision of this award.

(c) The Committee may make such rules and regulations and establish such
procedures for the administration of this award as it deems appropriate, subject
to the terms of the Plan. Without limiting the generality of the foregoing, and
to the extent not inconsistent with the Plan, the Committee may interpret this
award, with such interpretations to be conclusive and binding on all persons and
otherwise accorded the maximum deference permitted by law and take any other
actions and make any other determinations or decisions that it deems necessary
or appropriate in connection with the Plan, this award or the administration or
interpretation thereof. In the event of any dispute or disagreement as to
interpretation of the Plan or this award or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan or this award, the decision of the Committee shall be final and binding
upon all persons.

(d) All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph 4(d).

(e) The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this award or the Plan, or to assert any right the Grantee
or the Company, respectively, may have under this award or the Plan, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this award or the Plan.

(f) Nothing in this award shall confer on the Grantee any right to continue in
the service of the Company or its Subsidiaries or interfere in any way with the
right of the Company or its Subsidiaries and their shareholders to terminate the
Grantee’s service at any time.

(g) This award contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.

IN WITNESS WHEREOF, the Company has executed this award as of the day and year
first above written.

 

INSTITUTIONAL FINANCIAL MARKETS, INC. By:     Name:   Title:  

 

3